— In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Westchester County, dated June 22, 1978, which denied the application. Judgment affirmed, without costs or disbursements. From the record it appears the final revocation hearing was scheduled within the statutorily prescribed period (see Executive Law, § 259-i, subd 3, par [f], cl [i]), and that the short adjournment was due to *935petitioner’s conduct in misleading the hearing officer as to his desire for the assistance of counsel. Mollen, P. J., Hopkins, Rabin and Martuscello, JJ., concur.